Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 5 and 16 are currently under examination, wherein claim 1 has been amended and claim 16 has been newly added in applicant’s amendment filed on April 20, 2022.
Status of Previous Rejections
2.	The previous rejections of claims 1 and 5 under 35 U.S.C. 103 as stated in the Office action dated January 20, 2022 have been withdrawn in light of applicant’s amendment filed on April 20, 2022. A New ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR (20130128731 A) in view of Toda et al. (US Pub. 2002/0000265 A1).
	With respect to claims 1, 5 and 16, KR (‘731 A) discloses a grain-oriented electrical steel sheet comprising an inorganic membrane including at least one selected from MgO, Al2O3 and MgO+Al2O3+C which would meet the forsterite layer as claimed on the surface of an electrical steel sheet, a groove on the membrane in a direction perpendicular to a rolling direction formed by a laser irradiation; and a spread of spatters from scattering a melt during the laser irradiation in the rolling direction on both sides of the groove on an upper portion of a forsterite calcination layer calcinated by the heat generated during the groove formation and the spatters from scattering the melt during the laser irradiation and having a width of about up to 2 times the width of the groove wherein the width of the spread of spatters would satisfy the claimed width of the forsterite calcination layer; the depth of the groove is 5-30 µm and the thickness of the electrical sheet is 0.27 mm, indicating the depth is about 1.85-11.00% of the thickness and the spatters are formed to about 5 µm or less from a top surface of the forsterite calcination layer; and the groove is formed at an angle of about 90o in a linear shape (abstract, Fig. 6, paragraphs [0010], [0011] and [0073]-[0075]). The feature as claimed in claim 5 is a process limitation in product claims. Even though claim 5 is limited by and defined by the process, determination of patentability is based on the product itself. KR (‘731 A) discloses grain-oriented electrical steel sheet, which reasonably appears to be identical to the claimed product in the product claims. A rejection based on section 102 of the statute is eminently fair and acceptable. See MPEP 2113. Furthermore, KR (‘731 A) does disclose that the spatters are removed (paragraph [0057]). The ranges of the width of the forsterite calcination layer, the height of the spatters and the groove angle disclosed or suggested by KR (‘731 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed range of KR (‘731 A) with an expectation of success because KR (‘731 A) discloses the same utility over the entire disclosed ranges. KR (‘731 A) does not specify the area% of the spatter as claimed. However, KR (‘731 A) does disclose that the width of the forsterite calcination layer would be approximately equal to or a little greater than the width of the spread of spatters as discussed above, at least suggesting that up to 100% in area of the spatters would be on the forsterite calcination layer which would overlap the claimed range.
	KR (‘731 A) does not specify the forsterite layer and Si content rage as claimed. Toda et al. (‘265 A1) discloses a grain-oriented silicon steel sheet comprising by weight 2.0-4.5% Si and coated with a layer of forsterite of Mg2SiO4 (abstract, paragraphs [0007] and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight 2.0-4.5% Si in grain-oriented electrical steel sheet of KR (‘731 A) and coat the sheet surface with a forsterite layer as disclosed by Toda et al. (‘265 A1) in order to improve iron loss as well as magnetostriction as disclosed by Toda et al. (‘265 A1) (paragraphs [0007] and [0015]-[0018]).
Response to Arguments
4.	The applicant’s arguments filed on April 20, 2022 have been fully considered but they are moot in light of the new ground of rejection above.



	
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/26/2022